                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

CARLENE MINZEL and RUSSELL                       )              CASE NO. 8:20-cv-13
MINZEL,                                          )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )                     ORDER
                                                 )
ETHICON, INC. and                                )
JOHNSON & JOHNSON,                               )
                                                 )
               Defendants.                       )

       THIS MATTER is before the Court on Defendants’ Motion for Withdrawal of Counsel

regarding Philip J. Combs, Susan M. Robinson, and David B. Thomas of the law firm Thomas

Combs & Spann (Filing No. 65). The Court finds that the Motion should be granted. Accordingly,

       IT IS ORDERED that the Motion for Withdrawal of Counsel (Filing No. 65) is granted.

Philip J. Combs, Susan M. Robinson, and David B. Thomas are deemed withdrawn as counsel for

Ethicon, Inc., and Johnson & Johnson and shall no longer receive electronic notice in this case.

       DATED this 27th day of January, 2020.



                                                     BY THE COURT:


                                                     s./Michael D. Nelson
                                                     United States Magistrate Judge




                                                1
